 Case 2:20-cv-08035-SVW-JPR Document 110-9 Filed 04/06/21 Page 1 of 2 Page ID
                                  #:1694



 1   Kevin D. Hughes (Bar No. 188749)
     FOUNDATION LAW GROUP LLP
 2   1999 Avenue of the Stars, Suite 1100
     Los Angeles, CA 90067
 3   Tel: 424.253.1266
     Email: kevin@foundationlaw.com
 4
     Amiad Kushner (pro hac vice)
 5   Akushner@seidenlawgroup.com
     Jake Nachmani (pro hac vice)
 6   Jnachmani@seidenlawgroup.com
     Seiden Law Group LLPth
 7   469 Seventh Avenue, 5 Fl.
     New York, NY 10018
 8   Telephone: (646) 766-1914
     Facsimile: (646) 304-5277
 9
     Attorneys for Plaintiff/Counter-Defendant,
10   Hong Liu
                         UNITED STATES DISTRICT COURT FOR
11
                       THE CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13
     HONG LIU,
14                Plaintiff,
                                            Case No: 2:20-cv-08035-SVW-JPR
15

16                       v.                 DECLARATION OF HONG LIU IN
                                            SUPPORT OF PLAINTIFF’S EX
17                                          PARTE APPLICATION
     FARADAY&FUTURE INC.,                   FOR A TEMPORARY RESTRAINING
18   SMART KINGLTD., JIAWEI                 ORDER AND PRELIMINARY
19   WANG, and CHAOYING DENG                INJUNCTION
20
                  Defendants.
21

22

23   FARADAY&FUTURE INC.,
24
                  Counterclaimant,
25

26                       v.
     HONG LIU,
27
                  Counter-Defendant.
28
                                                1
                                 DECLARATION OF HONG LIU
                                CASE NO.: 2:20-CV-08035-SVW-JPR
 Case 2:20-cv-08035-SVW-JPR Document 110-9 Filed 04/06/21 Page 2 of 2 Page ID
                                  #:1695



 1
     I, Hong (“Henry”) Liu, declare as follows:
 2
           1.     I am the Plaintiff in this action. I submit this declaration in support of my
 3
     ex parte application for a temporary restraining order and preliminary injunction.
 4
           2.     I have personal knowledge of the facts alleged in this Declaration and in
 5
     the Complaint in this action.      I have reviewed the allegations contained in the
 6
     Complaint, and hereby affirm them to be true in all material respects.        I have also
 7
     reviewed the Employment Agreement and Director Compensation Agreement and
 8
     affirm them to be true in all material respects. If called upon to do so, I would testify
 9
     competently thereto.
10
           3.     On or about October 24, 2018, I attended a meeting of the board of directors
11
     of Smart King Ltd. (“Smart King”), at which the board voted to approve the issuance to
12

13
     me of twenty million (20,000,000) options in Smart King stock, together with option

14
     grants to numerous other employees. Shortly after the board meeting, a Smart King

15
     benefits manager informed me that Solium Capital, a third-party that managed Smart

16   King’s employee stock option plans, was in the process of setting up an account for me
17   with which I would be able to view my employee stock options. In January 2019, I
18   accessed my account on Solium’s website and confirmed that I had been granted options
19   in Smart King. I no longer have access to this website.
20         4.     On February 11, 2019, I received a written notice of termination of my
21   employment. Since then, I have received no confirmation that my options in Smart
22   King have vested or any information about the status of those options.
23
           I declare under penalty of perjury that the foregoing is, to the best of my
24
     knowledge and belief, true and correct.
25
     Dated:       April 6, 2021
26
                                                    /s/ Hong Liu
27                                                     Hong Liu
28
                                                  2
                                   DECLARATION OF HONG LIU
                                  CASE NO.: 2:20-CV-08035-SVW-JPR
